IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA | i i = ry
BILLINGS DIVISION aa lo
FEB 2 1 2020
UNITED STATES OF AMERICA, Clerk, U S District Court
| CR 19-104-BLG-SPW oe eaings
Plaintiff, ,
VS. | : ORDER RESETTING
HEARING
WILFREDO CHAVARRIA and
AMANDA HOPE GREWATZ,
Defendant.

 

 

Upon the parties’ Joint Motion to Continue Suppression Hearing (Doc. 44),
and for good cause being shown,

IT IS HEREBY ORDERED that the suppression hearing set for March 27,
2020 at 1:00 p.m., is VACATED.

IT IS FURTHER ORDERED that the suppression hearing is reset for
Friday, April 10, 2020, at 9:30 a.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

IT IS FURTHER ORDERED that Defendants’ trial date of March 30,
2020 is VACATED to be reset upon the Court’s decision on the Defendants’
Motions to Suppress (Doc. 31 and 33). The time from the motion’s filing on
January 13, 2020, to this Court’s decision on the motion is excluded from the

speedy trial clock pursuant to 18 U.S.C. § 3161(h)(1)(D).
1 |
The Clerk of Court is directed to notify the parties of the making of this

Order.

st
DATED this 4Y day of February, 2020.
Lee £ hl

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
